Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/29/21 as being acknowledged and entered.  By this amendment claims 7-15 are canceled, and claims 1-6 and 16-29 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 16, 18, 19, 21- 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US PGPub 2011/0233702).
Claim 1:  Takahashi teaches an image sensor device (Fig. 19), comprising: a semiconductor layer (32) comprising a first horizontal surface opposite to a second horizontal surface; a metallization layer (41) formed on the second horizontal surface of the semiconductor layer and comprising a dielectric layer (39); one or more radiation 

    PNG
    media_image1.png
    360
    681
    media_image1.png
    Greyscale
opening (66) [0133] of the semiconductor layer (32) and surrounded by the oxide layer (67).
Claim 4: Takahashi teaches (Figs. 19) the pad region and the one or more radiation sensing regions are disposed in different regions of the image sensor device.  

Claim 6: Takahashi teaches isolation regions disposed between the one or more radiation sensing regions [0113]; a device layer (43a, 36) disposed between the metallization layer and the second horizontal surface of the semiconductor layer (Fig. 19) [0113]; and an application specific integrated circuit (ASIC) (Fig. 6) [0011, 0120] electrically and mechanically (55) connected to the metallization layer (41) so that the metallization layer is interposed between the ASIC and the device layer (Fig. 19)  
Claim 16: Takahashi teaches an image sensor (Fig. 19), comprising: a semiconductor layer (32) comprising an array of radiation sensing structures (PD) [0110]; a device layer (43a, 36) disposed on a first surface of the semiconductor layer (32); a multilevel metallization layer (41) disposed on the device layer; a pad array (68 left and right) located at a perimeter region of the semiconductor layer (32) (Fig. 19) and formed on a second surface of the semiconductor layer opposite to the first surface, wherein the pad array comprises pad structures (68); and an oxide structure below each of the pad structures comprising:Atty. Dkt. No. 4630.2310000/P20183394US00-4-Tung et al. Application No. 16/422,271 a buffer oxide layer (67) [0140]; and a dielectric layer (39) of the device layer, wherein portions of each of the pad structures traverse through the oxide structure to electrically connect to a conductive structure (40) in the multilevel metallization layer, and wherein each of the pad structures is located in an opening of the semiconductor layer (66) [0133] and surrounded by the buffer oxide layer (68), and wherein the buffer oxide layer is not in physical contact with a nitride layer at an interface between the buffer oxide layer and the dielectric layer (see inserted figure 
Claim 18: Takahashi teaches the oxide structure does not comprise a nitride layer [0140].  
Claim 19: Takahashi teaches the dielectric layer of the device layer comprises a silicon oxide based material [0021].  
Claim 21: Takahashi teaches an image sensor (Fig. 19), comprising: a semiconductor layer (32) with a first horizontal surface opposite to a second horizontal surface; an interconnect layer (41) disposed on the second horizontal surface of the semiconductor layer, wherein the interconnect layer comprises conductive structures (40) embedded in a dielectric layer (39); Atty. Dkt. No. 4630.2310000/P20183394US00-5-Tung et al. Application No. 16/422,271 radiation sensing regions (PD) [0110] in the semiconductor layer, wherein the radiation sensing regions are adjacent to the second horizontal surface of the semiconductor layer; and a pad region (See figure inserted above) traversing through the semiconductor layer from the first horizontal surface to the second horizontal surface, wherein the pad region comprises: an oxide layer (67) [0140] formed in physical contact with the dielectric layer (39) of the interconnect layer and without being in physical contact with a nitride layer at an interface between the oxide layer and the dielectric layer; and a metal structure (68) [0168] traversing through the oxide layer (67) and the dielectric layer (39) of the interconnect layer, wherein the metal structure is in physical contact with a conductive structure (40) in the interconnect layer, located in an opening (66) [0133] of the semiconductor layer, and surrounded by the oxide layer (67).

Claim 23: Takahashi teaches (Fig. 19) the pad region is disposed adjacent to the radiation sensing regions.  
Claim 24: Takahashi teaches (Fig. 19) the pad region further comprises an oxide layer (43a) surrounding a portion of the metal structure.  
Claim 25: Takahashi teaches (Fig. 19) (67) the oxide layer has at least one non-planar surface (top surface in contact with 68 in 62 or the bottom surface indicated by the arrow in the figure above).  
Claim 29: Takahashi teaches (Fig. 19) a portion of the nitrogen-free layer is surrounded by the metal structure and the dielectric layer of the interconnect layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 17, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPub 2011/0233702), as applied to claim 1, 16, and 24 above, in further view of Chen et al. (US PGPub 2015/0214267).
Regarding claim 2, as described above, Takahashi substantially reads on the invention as claimed, except Takahashi does not teach the oxide layer has a thickness 
Claim 3:  Chen teaches the oxide layer comprises polyethyloxazoline (PEOX) and has a thickness between about 100 nm and about 700 nm [0018-0019].  
Regarding claim 17, as described above, Takahashi substantially reads on the invention as claimed, except Takahashi does not teach the buffer oxide layer comprises polyethyloxazoline (PEOX), undoped silicate glass (USG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorine-doped silicate glass (FSG), or combinations thereof.  Chen teaches a buffer oxide layer (120) comprises polyethyloxazoline (PEOX), undoped silicate glass (USG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorine-doped silicate glass (FSG), or combinations thereof [0018-0019] to help insulate a pad structure for interconnection in an image sensor.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable 
 Claim 20: Chen teaches the buffer oxide layer has a thickness between about 100 nm and about 700 nm [0018-0019].      
Claim 27:  Chen teaches the oxide layer comprises polyethyloxazoline (PEOX), undoped silicate glass (USG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), fluorine-doped silicate glass (FSG), or combinations thereof [0018-0019].  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, as applied to claim 24 above, in further view of Cheng et al. (US PGPub 2017/0301715).
Regarding claim 26, as described above, Takahashi substantially reads on the invention as claimed, except Takahashi does not teach the oxide layer is taller than the metal structure.  Cheng teaches the oxide layer (124a, 124) is taller than the metal structure to absorb stress from the pad [0022-0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the insulation layers taught by Takahashi to be taller than the metal structure to absorb stress from the pad a taught by Takahashi (2017) [0022-0023].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPub 2011/0233702), as applied to claim 21 above, in further view of Yamagishi et al. (US PGPub 2016/0260756).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 16-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH K SALERNO/Examiner, Art Unit 2814